Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 10/20/2021, in addition to Applicant’s remarks (see pages 7-11) and further search.  Claims 1, 3-11, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 9, 11, 15, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claims 1, 9, 11, 15, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations obtain an initial distance between the external electronic apparatus and the electronic apparatus by using the sound wave signal and the wireless signal which is a different type signal from the sound wave signal, identify a propagation constant, which is associated with the external electronic apparatus, between the external electronic apparatus and the electronic apparatus based on the initial distance, a transmission power value of the wireless signal, and a value corresponding to a received signal strength of the wireless signal, and after the propagation constant is identified, in response to a request for 
Claims 3-8, 10, 13, 14 are allowable based on their dependency on claims 1, 9, 11, 15 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645